 


110 HR 2346 IH: To direct the Secretary of Veterans Affairs to establish a process for determining whether a geographic area is sufficiently served by the national cemeteries located in that geographic area.
U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2346 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2007 
Mr. Fossella introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to establish a process for determining whether a geographic area is sufficiently served by the national cemeteries located in that geographic area. 
 
 
1.Determination by Secretary of Veterans Affairs of whether a geographic area is served by national cemeteries located in that area 
(a)Process requiredThe Secretary of Veterans Affairs shall establish a process for determining whether a geographic area is sufficiently served by the national cemeteries located in that geographic area. Such process shall take into account each of the following: 
(1)The number of veterans living in the geographic area. 
(2)The average distance a resident of the geographic area must travel to reach the nearest national cemetery. 
(3)The population density of the geographic area. 
(4)The average amount of time it takes a resident of the geographic area to travel to the nearest national cemetery. 
(5)The availability of public transportation for purposes of traveling to national cemeteries located in the geographic area. 
(6)The average amount of any fees charged to an individual traveling on the major roads leading to the national cemeteries located in the geographic area.  
(b)Consideration of alternativesIn the case of a geographic area in which sufficient land is not available to the Secretary for the establishment of a cemetery, the Secretary shall consider alternatives to establishing a cemetery, including establishing a mausoleum. 
 
